Name: Commission Implementing Decision (EU) 2017/205 of 3 February 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 503) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  agricultural policy;  health;  means of agricultural production
 Date Published: 2017-02-07

 7.2.2017 EN Official Journal of the European Union L 32/40 COMMISSION IMPLEMENTING DECISION (EU) 2017/205 of 3 February 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 503) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Implementing Decision demarcates and lists certain areas of those Members States in Parts I, II, III and IV thereof differentiated by the level of risk based on the epidemiological situation. That list includes, amongst others, certain areas of Latvia. (2) In January 2017, one outbreak of African swine fever in domestic pigs occurred in the in the novads of Krimuldas in Latvia in an area currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. The occurrence of this outbreak constitutes an increase in the level of risk that needs to be taken into account. Accordingly, the relevant areas of Latvia should now be listed in Part III, instead of Part II, of that Annex. (3) The evolution of the current epidemiological situation of African swine fever in the affected domestic and feral pig populations in the Union should be taken into account in the assessment of the animal health risk posed by that situation as regards that disease in Latvia. In order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU and to prevent the further spread of African swine fever, while preventing any unnecessary disturbance to trade within the Union and avoiding unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be amended to take into account the changes in the current epidemiological situation as regards that disease in Latvia. (4) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 February 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. Estonia The following areas in Estonia:  the maakond of Hiiumaa. 2. Latvia The following areas in Latvia:  in the novads of Bauskas, the pagasti of Ã ªslÃ «ces, GailÃ «Ã ¡u, Brunavas and Ceraukstes,  in the novads of Dobeles, the pagasti of Bikstu, Zebrenes, Annenieku, NaudÃ «tes, Penkules, Auru and KrimÃ «nu, Dobeles, Berzes, the part of the pagasts of JaunbÃ rzes located to the West of road P98, and the pilsÃ ta of Dobele,  in the novads of Jelgavas, the pagasti of GlÃ «das, SvÃ tes, Platones, Vircavas, Jaunsvirlaukas, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas and Sesavas,  in the novads of Kandavas, the pagasti of VÃ nes and Matkules,  in the novads of Talsu, the pagasti of Ã ¢ibuÃ ¼u, LÃ «bagu, Abavas, the pilsÃ tas of Sabile, Talsi and Stende,  in the novads of Ventspils, the pagasti of VÃ rves, UÃ ¾avas, JÃ «rkalnes, Piltenes, ZÃ «ru, UgÃ les, Usmas and ZlÃ ku, the pilsÃ ta of Piltene,  the novads of BrocÃ nu,  the novads of Jaunpils,  the novads of RundÃ les,  the novads of StopiÃ u,  the novads of TÃ rvetes,  the pilsÃ ta of Bauska,  the republikas pilsÃ ta of Jelgava,  the republikas pilsÃ ta of Ventspils. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of Jurbarkas, the seniÃ «nijos of RaudonÃ s, Veliuonos, SeredÃ ¾iaus and JuodaiÃ iÃ ³,  in the rajono savivaldybÃ  of Pakruojis, the seniÃ «nijos of KlovainiÃ ³, Rozalimo and Pakruojo,  in the rajono savivaldybÃ  of PaneveÃ ¾ys, the part of the Krekenavos seniÃ «nija located to the west of the river NevÃ Ã ¾is,  in the rajono savivaldybÃ  of Raseiniai, the seniÃ «nijos of Ariogalos, Ariogalos miestas, Betygalos, PagojukÃ ³ and Ã iluvos,  in the rajono savivaldybÃ  of Ã akiai, the seniÃ «nijos of PlokÃ ¡Ã iÃ ³, KriÃ «kÃ ³, LekÃ Ã iÃ ³, LukÃ ¡iÃ ³, GriÃ ¡kabÃ «dÃ ¾io, BarzdÃ ³, Ã ½virgÃ ¾daiÃ iÃ ³, SintautÃ ³, Kudirkos NaumiesÃ io, SlavikÃ ³, Ã akiÃ ³,  the rajono savivaldybÃ  of Pasvalys,  the rajono savivaldybÃ  of VilkaviÃ ¡kis,  the rajono savivaldybÃ  of RadviliÃ ¡kis,  the savivaldybÃ  of Kalvarija,  the savivaldybÃ  of KazlÃ ³ RÃ «da,  the savivaldybÃ  of MarijampolÃ . 4. Poland The following areas in Poland: In the wojewÃ ³dztwo warmiÃ sko-mazurskie:  the gminy of Kalinowo and Prostki in the powiat eÃ cki,  the gmina of BiaÃ a Piska in powiat piski. In the wojewÃ ³dztwo podlaskie:  the gminy Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Ã apy and PoÃ wiÃtne in the powiat biaÃ ostocki,  the gminy of BraÃ sk with the city of BraÃ sk, BoÃ ki, Rudka, Wyszki, the part of the gmina of Bielsk Podlaski located to the West of the line created by road number 19 (going northwards from the city of Bielsk Podlaski) and prolonged by the eastern border of the city of Bielsk Podlaski and road number 66 (going southwards from the city of Bielsk Podlaski), the city of Bielsk Podlaski, the part of the gmina of Orla located to the West of road number 66, in the powiat bielski,  the gminy of Drohiczyn, Dziadkowice, Grodzisk and Perlejewo in the powiat siemiatycki,  the gminy of Grabowo and Stawiski in the powiat kolneÃ ski,  the gminy of KoÃ aki KoÃ cielne, Szumowo, ZambrÃ ³w with the city ZambrÃ ³w in powiat zambrowski,  the gminy of Rutka-Tartak, Szypliszki, SuwaÃ ki, Raczki in the powiat suwalski,  the gminy SokoÃ y, Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie with the city of Wysokie Mazowieckie, CzyÃ ¼ew in powiat wysokomazowiecki,  the powiat augustowski,  the powiat Ã omÃ ¼yÃ ski,  the powiat M. BiaÃ ystok,  the powiat M. Ã omÃ ¼a,  the powiat M. SuwaÃ ki,  the powiat sejneÃ ski. In the wojewÃ ³dztwo mazowieckie:  the gminy of CeranÃ ³w, JabÃ onna Lacka, SterdyÃ  and Repki in the powiat sokoÃ owski,  the gminy of Korczew, Przesmyki, Paprotnia, SuchoÃ ¼ebry, Mordy, Siedlce and Zbuczyn in the powiat siedlecki,  the powiat M. Siedlce,  the gminy of RzekuÃ , Troszyn, Czerwin and Goworowo in the powiat ostroÃ Ãcki,  the gminy of Olszanka, Ã osice and PlaterÃ ³w in the powiat Ã osicki,  the powiat ostrowski. In the wojewÃ ³dztwo lubelskie:  the gmina of Hanna in the powiat wÃ odawski,  the gminy of KÃ kolewnica Wschodnia and KomarÃ ³wka Podlaska in the powiat radzyÃ ski,  the gminy of MiÃdzyrzec Podlaski with the city of MiÃdzyrzec Podlaski, DrelÃ ³w, Rossosz, SÃ awatycze, Wisznica, SosnÃ ³wka, Ã omazy and Tuczna in the powiat bialski. PART II 1. Estonia The following areas in Estonia:  the linn of Elva,  the linn of VÃ µhma,  the linn of Kuressaare,  the linn of Rakvere,  the linn of Tartu,  the linn of Viljandi,  the maakond of Harjumaa (excluding the part of the vald of Kuusalu located to the South of road 1 (E20), the vald of Aegviidu and the vald of Anija),  the maakond of IDA-Virumaa,  the maakond of LÃ ¤Ã ¤nemaa,  the maakond of PÃ ¤rnumaa,  the maakond of PÃ µlvamaa,  the maakond of VÃ µrumaa,  the maakond of Valgamaa,  the maakond of Raplamaa,  the vald of Suure-Jaani,  the part of the vald of Tamsalu located to the North-East of the Tallinn-Tartu railway,  the vald of Tartu,  the vald of Abja,  the vald of Alatskivi,  the vald of Haaslava,  the vald of Haljala,  the vald of Tarvastu,  the vald of NÃ µo,  the vald of Ã lenurme,  the vald of TÃ ¤htvere,  the vald of RÃ µngu,  the vald of Rannu,  the vald of Konguta,  the vald of Puhja,  the vald of Halliste,  the vald of Kambja,  the vald of Karksi,  the vald of Kihelkonna,  the vald of KÃ µpu,  the vald of LÃ ¤Ã ¤ne-Saare,  the vald of Laekvere,  the vald of Leisi,  the vald of Luunja,  the vald of MÃ ¤ksa,  the vald of Meeksi,  the vald of Muhu,  the vald of Mustjala,  the vald of Orissaare,  the vald of PeipsiÃ ¤Ã ¤re,  the vald of Piirissaare,  the vald of PÃ ¶ide,  the vald of RÃ ¤gavere,  the vald of Rakvere,  the vald of Ruhnu,  the vald of Salme,  the vald of SÃ µmeru,  the vald of Torgu,  the vald of Vara,  the vald of Vihula,  the vald of Viljandi,  the vald of Vinni,  the vald of Viru-Nigula,  the vald of VÃ µnnu. 2. Latvia The following areas in Latvia:  in the novads of Apes, the pagasti of Trapenes, Gaujienas and Apes and the pilsÃ ta of Ape,  in the novads of Balvu, the pagsti of VÃ «ksnas, BÃ rzkalnes, VectilÃ ¾as, Lazdulejas, BrieÃ ¾uciema, TilÃ ¾as, BÃ rzpils and KriÃ ¡jÃ Ã u,  in the novads of Bauskas, the pagasti of MeÃ ¾otnes, Codes, DÃ viÃ u and Vecsaules,  in the novads of Daugavpils the pagasti of Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas and Skrudalienas,  in the novads of Dobeles, the part of the pagasts of JaunbÃ rzes located to the East of road P98,  in the novads of Gulbenes the pagasts of LÃ «go,  in the novads of Jelgavas the pagasti of Kalnciema, LÃ «vbÃ rzes and Valgundes,  in the novads of Kandavas, the pagasti of CÃ res, Kandavas, ZemÃ «tes and Zantes, the pilsÃ ta of Kandava,  in the novads of Krimuldas, the part of pagasts of Krimuldas located to the North  East of roads V89 and V81 and the part of pagasts of LÃ durgas located to the North  East of roads V81 and V128,  in the novads of LimbaÃ ¾u, the pagasti of Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les, ViÃ ¼Ã ·enes and the pilsÃ ta of LimbaÃ ¾i,  in the novads of PreiÃ ¼u the pagasts of Saunas,  in the novads of Raunas, the pagasts of Raunas,  in the novads of RiebiÃ u, the pagasti of SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu and SilajÃ Ã u,  in the novads of RugÃ ju the pagsts of Lazdukalna,  in the novads of Siguldas, the pagasts of Mores and the part of the pagasts of AllaÃ ¾u located to the South of the road P3,  in the novads of Smiltenes, the pagasti of Brantu, Blomes, Smiltenes, Bilskas and GrundzÃ les, the pilsÃ ta of Smiltene,  in the novads of Talsu, the pagasti of Ã ¶Ã «Ã ¼ciema, Balgales, Vandzenes, Laucienes, Virbu, Strazdes, Lubes, Ã ªves, Valdgales, Laidzes and Ãrlavas, the pilsÃ ta of ValdemÃ rpils,  in the novads of Ventspils, the pagasti of Ances, TÃ rgales, Popes and Puzes,  the novads of ÃdaÃ ¾u,  the novads of Aglonas,  the novads of Aizkraukles,  the novads of AknÃ «stes,  the novads of Alojas,  the novads of AlÃ «ksnes,  the novads of Amatas,  the novads of BabÃ «tes,  the novads of Baldones,  the novads of Baltinavas,  the novads of BeverÃ «nas,  the novads of Burtnieku,  the novads of Carnikavas,  the novads of CÃ su,  the novads of Cesvaines,  the novads of Ciblas,  the novads of Dagdas,  the novads of Dundagas,  the novads of Engures,  the novads of Ã rgÃ ¼u,  the novads of Garkalnes,  the novads of Iecavas,  the novads of IkÃ ¡Ã ·iles,  the novads of IlÃ «kstes,  the novads of Jaunjelgavas,  the novads of JÃ kabpils,  the novads of KÃ rsavas,  the novads of Ã ¶eguma,  the novads of Ã ¶ekavas,  the novads of KocÃ nu,  the novads of Kokneses,  the novads of KrÃ slavas,  the novads of Krustpils,  the novads of LielvÃ rdes,  the novads of LÃ «gatnes,  the novads of LÃ «vÃ nu,  the novads of LubÃ nas,  the novads of Ludzas,  the novads of Madonas,  the novads of MÃ lpils,  the novads of MÃ rupes,  the novads of Mazsalacas,  the novads of MÃ rsraga,  the novads of NaukÃ ¡Ã nu,  the novads of Neretas,  the novads of Ogres,  the novads of Olaines,  the novads of Ozolnieki,  the novads of PÃ rgaujas,  the novads of PÃ ¼aviÃ u,  the novads of PriekuÃ ¼u,  the novads of RÃ zeknes,  the novads of Rojas,  the novads of RopaÃ ¾u,  the novads of RÃ «jienas,  the novads of SalacgrÃ «vas,  the novads of Salas,  the novads of Salaspils,  the novads of Saulkrastu,  the novads of SkrÃ «veru,  the novads of StrenÃ u,  the novads of Tukuma,  the novads of Valkas,  the novads of VarakÃ ¼Ã nu,  the novads of Vecpiebalgas,  the novads of Vecumnieku,  the novads of ViesÃ «tes,  the novads of ViÃ ¼akas,  the novads of ViÃ ¼Ã nu,  the novads of Zilupes,  the republikas pilsÃ ta of Daugavpils,  the republikas pilsÃ ta of JÃ kabpils,  the republikas pilsÃ ta of JÃ «rmala,  the republikas pilsÃ ta of RÃ zekne,  the republikas pilsÃ ta of Valmiera. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nijos of Kavarskas, Kurkliai and the part of AnykÃ ¡Ã iai located south west to the road No 121 and No 119,  in the rajono savivaldybÃ  of Jonava, the seniÃ «nijos of Ã ilÃ ³, BukoniÃ ³ and, in the Ã ½eimiÃ ³ seniÃ «nija, the villages of BiliuÃ ¡kiai, DrobiÃ ¡kiai, Normainiai II, NormainÃ liai, JuÃ ¡konys, Pauliukai, MitÃ niÃ ¡kiai, Zofijauka, Naujokai,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nijos of Akademijos, AlÃ ¡Ã nÃ ³, BabtÃ ³, Batniavos, Ã ekiÃ ¡kÃ s, Domeikavos, EÃ ¾erÃ lio, Garliavos, Garliavos apylinkiÃ ³, KaÃ erginÃ s, Kulautuvos, Linksmakalnio, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos, Vilkijos apylinkiÃ ³ and ZapyÃ ¡kio,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nijos of JosvainiÃ ³ and Pernaravos,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys the seniÃ «nijos of KarsakiÃ ¡kio, NaujamiesÃ io, PaÃ ¯strio, PanevÃ Ã ¾io, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³,VelÃ ¾io and the part of Krekenavos seniÃ «nija located to the east of the river NevÃ Ã ¾is,  in the rajono savivaldybÃ  of Prienai the seniÃ «nijos of VeiveriÃ ³, Ã ilavoto, Naujosios Ã ªtos, BalbieriÃ ¡kio, AÃ ¡mintos, IÃ ¡lauÃ ¾o, PakuoniÃ ³,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nijos of JaÃ ¡iÃ «nÃ ³, TurgeliÃ ³, AkmenynÃ s, Ã alÃ ininkÃ ³, GerviÃ ¡kiÃ ³, ButrimoniÃ ³, EiÃ ¡iÃ ¡kiÃ ³, PoÃ ¡koniÃ ³, DieveniÃ ¡kiÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nijos of Kaniavos, MarcinkoniÃ ³, MerkinÃ s,  in the rajono savivaldybÃ  of Vilnius the parts of the seniÃ «nija of SudervÃ  and DÃ «kÃ ¡tai located to the North-East from the road No 171, the seniÃ «nijos of MaiÃ ¡iagala, ZujÃ «nÃ ³, AviÃ ¾ieniÃ ³, RieÃ ¡Ã s, PaberÃ ¾Ã s, NemenÃ inÃ s, NemenÃ inÃ s miesto, SuÃ ¾ioniÃ ³, BuivydÃ ¾iÃ ³, BezdoniÃ ³, LavoriÃ ¡kiÃ ³, MickÃ «nÃ ³, Ã atrininkÃ ³, KalveliÃ ³, NemÃ Ã ¾iÃ ³, Rudaminos, RÃ «kainiÃ ³, MedininkÃ ³, Marijampolio, PagiriÃ ³ and JuodÃ ¡iliÃ ³,  the miesto savivaldybÃ  of Alytus,  in the rajono savivaldybÃ  of Utena the seniÃ «nijos of SudeikiÃ ³, Utenos, Utenos miesto, KuktiÃ ¡kiÃ ³, DaugailiÃ ³, TauragnÃ ³, SaldutiÃ ¡kio,  in the rajono savivaldybÃ  of Alytus the seniÃ «nijos of PivaÃ ¡iÃ «nÃ ³, Punios, DaugÃ ³, AlovÃ s, NemunaiÃ io, RaitininkÃ ³, Miroslavo, Krokialaukio, Simno, Alytaus,  the miesto savivaldybÃ  of Kaunas,  the miesto savivaldybÃ  of PanevÃ Ã ¾ys,  the miesto savivaldybÃ  of Prienai,  the miesto savivaldybÃ  of Vilnius,  the rajono savivaldybÃ  of BirÃ ¾ai,  the savivaldybÃ  of Druskininkai,  the rajono savivaldybÃ  of Ignalina,  the rajono savivaldybÃ  of Lazdijai,  the rajono savivaldybÃ  of KupiÃ ¡kis,  the rajono savivaldybÃ  of MolÃ tai,  the rajono savivaldybÃ  of RokiÃ ¡kis,  the rajono savivaldybÃ  of Ã irvintos,  the rajono savivaldybÃ  of Ã venÃ ionys,  the rajono savivaldybÃ  of UkmergÃ ,  the rajono savivaldybÃ  of Zarasai,  the savivaldybÃ  of BirÃ ¡tonas,  the savivaldybÃ  of Visaginas. 4. Poland The following areas in Poland: In the wojewÃ ³dztwo podlaskie:  the gmina of Dubicze Cerkiewne, the parts of the gminy of Kleszczele and Czeremcha located to the East of road number 66, in the powiat hajnowski,  the gmina of Rutki in the powiat zambrowski,  the gmina Kobylin-Borzymy in the powiat wysokomazowiecki,  the gminy of Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, MichaÃ owo, SupraÃ l, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady and Choroszcz in the powiat biaÃ ostocki,  the part of the gmina of Bielsk Podlaski located to the East of the line created by road number 19 (going northwards from the city of Bielsk Podlaski) and prolonged by the eastern border of the city of Bielsk Podlaski and road number 66 (going southwards from the city of Bielsk Podlaski), the part of the gmina of Orla located to the East of road number 66, in the powiat bielski,  the powiat sokÃ ³lski. In the wojewÃ ³dztwo lubelskie:  the gminy of Piszczac and KodeÃ  in the powiat bialski. PART III 1. Estonia The following areas in Estonia:  the maakond of JÃ µgevamaa,  the maakond of JÃ ¤rvamaa,  the part of the vald of Kuusalu located to the South of road 1 (E20),  the part of the vald of Tamsalu located to the South-West of the Tallinn-Tartu railway,  the vald of Aegviidu,  the vald of Anija,  the vald of Kadrina,  the vald of Kolga-Jaani,  the vald of KÃ µo,  the vald of Laeva,  the vald of Laimjala,  the vald of Pihtla,  the vald of Rakke,  the vald of Tapa,  the vald of VÃ ¤ike-Maarja,  the vald of Valjala. 2. Latvia The following areas in Latvia:  in the novads of Apes, the pagasts of VireÃ ¡u,  in the novads of Balvu, the pagasti of KubuÃ ¼u, Balvu and the pilsÃ ta of Balvi,  in the novads of Daugavpils the pagasti of NÃ «cgales, Kalupes, Dubnas and ViÃ ¡Ã ·u,  in the novads of Gulbenes, the pagasti of BeÃ ¼avas, Galgauskas, Jaungulbenes, Daukstu, Stradu, Litenes, StÃ merienas, Tirzas, Druvienas, Rankas, Lizuma and Lejasciema and the pilsÃ ta of Gulbene,  in the novads of Krimuldas the part of pagasts of Krimuldas located to the South-West of roads V89 and V81 and the part of pagasts of LÃ durgas located to the South-West of roads V81 and V128,  in the novads of LimbaÃ ¾u the pagasts of VidriÃ ¾u,  in the novads of PreiÃ ¼u the pagasti of PreiÃ ¼u, Aizkalnes and PelÃ Ã u, the pilsÃ ta of PreiÃ ¼i,  in the novads of Raunas, the pagasts of Drustu,  in the novads of RiebiÃ u the pagasti of RiebiÃ u and RuÃ ¡onas,  in the novads of RugÃ ju the pagasts of RugÃ ju,  in the novads of Siguldas the pagasts of Siguldas and the part of pagasts of AllaÃ ¾u located to the North of road P3 and the pilsÃ ta of Sigulda,  in the novads of Smiltenes, the pagasti of Launkalnes, VariÃ u and Palsmanes,  the novads of InÃ ukalna,  the novads of Jaunpiebalgas,  the novads of SÃ jas,  the novads of VÃ rkavas. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nijos of DebeikiÃ ³, SkiemoniÃ ³, VieÃ ¡intÃ ³, AndrioniÃ ¡kio, SvÃ dasÃ ³, TroÃ ¡kÃ «nÃ ³, Traupio and the part of the seniÃ «nija of AnykÃ ¡Ã iÃ ³ located north east to the road No 121 and No 119,  in the rajono savivaldybÃ  of Alytus, the seniÃ «nija of ButrimoniÃ ³,  in the rajono savivaldybÃ  of Jonava the seniÃ «nijos of UpninkÃ ³, Ruklos, DumsiÃ ³, UÃ ¾usaliÃ ³, Kulvos and, in the seniÃ «nija of Ã ½eimiai, the villages Akliai, Akmeniai, BarsukinÃ , BlauzdÃ ¾iai, Gireliai, JagÃ lava, Juljanava, Kuigaliai, Liepkalniai, MartyniÃ ¡kiai, MilaÃ ¡iÃ ¡kiai, Mimaliai, Naujasodis, Normainiai I, Paduobiai, Palankesiai, PamelnytÃ lÃ , PÃ dÃ ¾iai, SkrynÃ s, Svalkeniai, Terespolis, VarpÃ nai, Ã ½eimiÃ ³ gst., Ã ½ieveliÃ ¡kiai and Ã ½eimiÃ ³ miestelis,  the rajono savivaldybÃ  of KaiÃ ¡iadorys,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nijos of VandÃ ¾iogalos, LapiÃ ³, KarmÃ lavos and NeveroniÃ ³,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nija of PelÃ dnagiÃ ³, KrakiÃ ³, Dotnuvos, GudÃ ¾iÃ «nÃ ³, SurviliÃ ¡kio, VilainiÃ ³, Truskavos, Ã Ã tos, KÃ dainiÃ ³ miesto,  in the rajono savivaldybÃ  of Prienai, the seniÃ «nijos of Jiezno and StakliÃ ¡kiÃ ³,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys, the seniÃ «nijos of MieÃ ¾iÃ ¡kiÃ ³ and Raguvos,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nijos of Baltosios VokÃ s, PabarÃ s, Dainavos and KalesninkÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nijos of ValkininkÃ ³, JakÃ nÃ ³,, MatuizÃ ³, VarÃ nos and VydeniÃ ³,  in the rajono savivaldybÃ  of Vilnius the parts of the seniÃ «nija of SudervÃ  and DÃ «kÃ ¡tai located to the South-West from the road No 171,  in the rajono savivaldybÃ  of Utena, the seniÃ «nijos of UÃ ¾paliÃ ³, VyÃ ¾uonÃ ³ and LeliÃ «nÃ ³,  the savivaldybÃ  of ElektrÃ nai,  the miesto savivaldybÃ  of Jonava,  the miesto savivaldybÃ  of KaiÃ ¡iadorys,  the rajono savivaldybÃ  of Trakai. 4. Poland The following areas in Poland: In the wojewÃ ³dztwo podlaskie:  the powiat grajewski,  the powiat moniecki,  the gminy of CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka with the city of HajnÃ ³wka, Narew, Narewka and the parts of the gminy of Czeremcha and Kleszczele located to the West of road number 66 in the powiat hajnowski,  the gminy of Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze with the city of Siemiatycze in the powiat siemiatycki. In the wojewÃ ³dztwo mazowieckie:  the gminy of Sarnaki, Stara Kornica and Huszlew in powiat Ã osicki. In the wojewÃ ³dztwo lubelskie:  the gminy of KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Rokitno, BiaÃ a Podlaska, Zalesie and Terespol with the city of Terespol in the powiat bialski,  the powiat M. BiaÃ a Podlaska. PART IV Italy The following areas in Italy:  all areas of Sardinia.